COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 '
                                                                 No. 08-14-00270-CV
                                                 '
 IN RE: LINDA S. RESTREPO AND                              AN ORIGINAL PROCEEDING
 CARLOS E. RESTREPO,                             '
                                                                 ON PETITION FOR
                               Relators.         '
                                                              WRIT OF PROHIBITION
                                                 '

                                  MEMORANDUM OPINION

       Relators, Linda S. Restrepo and Carlos E. Restrepo, have filed a petition for writ of

prohibition against the Honorable Carlos Villa, Judge of the County Court at Law No. 5 of El

Paso County, Texas. Relators have also filed a motion to stay the proceedings in the trial court.

The petition for writ of prohibition and the motion to stay are dismissed for lack of jurisdiction.

       A writ of prohibition operates like an injunction issued by a superior court to control,

limit, or prevent action in a court of inferior jurisdiction. Holloway v. Fifth Court of Appeals,

767 S.W.2d 680, 682 (Tex. 1989); In re Cap Rock Energy Corporation, 225 S.W.3d 160

(Tex.App.--El Paso 2005, original proceeding). The purpose of the writ is to enable a superior

court to protect and enforce its jurisdiction and judgments. Holloway, 767 S.W.2d at 683;

Caprock, 225 S.W.3d at 160. The writ is typically used to protect the subject matter of an appeal

or to prohibit an unlawful interference with the enforcement of a superior court’s orders and

judgments. Holloway, 767 S.W.2d at 683. An appellate court does not have jurisdiction, absent
actual jurisdiction of a pending proceeding, to issue a writ of prohibition requiring that a trial

court refrain from performing a future act. See In re Nguyen, 155 S.W.3d 191, 194 (Tex.App.--

Tyler 2003, orig. proceeding); Lesikar v. Anthony, 750 S.W.2d 338 (Tex.App.--Houston [1st

Dist.] 1988, orig. proceeding). The Restrepos have not established that issuance of the writ of

prohibition is necessary to protect the subject matter of an appeal or to prohibit interference with

enforcement of an order or judgment of this Court. Accordingly, we dismiss the petition and

motion for emergency relief for lack of jurisdiction. See TEX.R.APP.P. 52.8(a), 52.10.


October 8, 2014
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J., (Senior Judge)
(Barajas, C.J., Senior Judge, sitting by assignment, not participating)




                                               -2-